number release date id office uilc cca_2011060812454116 -------------- from ---------------------- sent wednesday june pm to --------------------- cc ------------------ subject re b question sec_6702 imposes a dollar_figure penalty on any person who submits a specified_frivolous_submission the statute does not expressly require that the person subject_to the penalty must also be the subject of the submission submit means to offer something for another's consideration that language would seem to extend to and include a person who submits something on another person's behalf so we believe the sec_6702 penalty could apply to a person's representative who sends to the irs a specified_frivolous_submission on behalf of another person we note however that the representative should not be able to withdraw the submission under sec_6702 unless a power_of_attorney authorizes the representative to do so please contact me with any questions
